DETAILED ACTION

This Office Action will replace the prior Office Action mailed on 2/17/2021. Please withdrawn the prior Office Action and replace with this corresponding.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 06/28/2019.
Claim 1 is currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 12 of U.S. Patent No. 10,380,178 B2; being unpatentable over claims 1 - 12 of U.S. Patent No. 9,805,117 B2; being unpatentable over claims 1 - 13 of U.S. Patent No. 8,538,914 B2; being unpatentable over claims 1 - 12 of U.S. Patent No. 8,244,665 B2. Although subject matters claimed in the current application can be found in these patents.
Claim 1 in the instant application is directed to an information processing apparatus comprising “circuitry configured to control: extracting candidate data ... based on ... characteristic data between the candidate data and data being concurrently reproduced... transmitting to the reproducing unit the candidate data… extracting a second group not including the candidate data.” These limitation also can be found in claim 1 of patent ‘178, patent ‘117, patent '665 and patent ‘914. 
Certain limitation found in instant application but not found in ‘665 such as “candidate data is not in included in the first group... second group not including the candidate data”. However, in claims 4 - 6 of patent ‘665, Applicant claimed “extract contents whose characteristic amount is greatly different from the characteristic amount of the content being reproduced...creates a new playlist...” Clearly the patent ‘665 does include the meaning of “candidate data not included in the first group”.
It would have been obvious to one with ordinary skill in the art at the time the invention was made to broaden the claims at no addition cost to development.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation of “transmitting, to the reproducing unit, the candidate data to be reproduced by the reproducing unit, from the first group to the candidate data”. There’s a gap between the “transmitting” and “from the first group TO the candidate data”. The claim is not clear WHAT is “from the first group TO the candidate data”. Correction is required. For faster prosecution, the Examiner will interpret the claims as “transmitting, to the reproducing unit, the candidate data to be reproduced by the reproducing unit” and not the “ from the first group to the candidate data”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (U.S. 7,772,479 B2).

Kobayashi discloses an information processing apparatus comprising: circuitry configured to control:
“extracting candidate data, from a content database, based on characteristic data of the candidate data and data being currently reproduced by a reproducing unit which sequentially reproduces a plurality of data of a first group including the data being currently reproduced” See Fig. 1 element 11 for content storing section, col. 2 lines 44 – 50 of Kobayashi wherein M set candidate is created based on M types of reproducing orders [“a candidate creating unit for creating M sets of playlist candidates indicating M types of reproduction orders … each as a candidate of a playlist indicating reproduction order determined appropriate to the user when N sets of contents (N is an integer not less than 2) are sequentially reproduced”].
“transmitting, to the reproducing unit (Fig. 1, element 18, content reproducing section), the candidate data to be reproduced by the reproducing unit, from the first group to the candidate data” See col. 6 lines 12 – 23 of Kobayashi [“The first generating unit generates N sets of first information corresponding to each of the N sets of candidate contents determined by the candidate deciding unit when each of the candidate contents is reproduced independently”].
“extracting, from the content database, a second group not including the candidate data based on characteristic data of the second group and the candidate data” Aww col. 2 lines 5 – 8, col. 6 lines 12 – 23 of Kobayashi [“the second generating unit generates each of the N sets of the second information corresponding to each of the N sets of the first information generated by the first generating unit. The correlation degree computation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161